Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 30, 2010 APPLE REIT NINE, INC. (Exact name of registrant as specified in its charter) Virginia 000-53603 26-1379210 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 814 East Main Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Apple REIT Nine, Inc. (which is referred to below as the Company or as we, us or our) is filing this report in accordance with Item 2.01 and Item 9.01 of Form 8-K. Item 2.01. Completion of Acquisition or Disposition of Assets. On July 30, 2010, through one of our indirect wholly-owned subsidiaries, we closed on the purchase of two Hilton Garden Inn® hotels (one hotel is located in Lafayette, Louisiana and the other hotel is located in West Monroe, Louisiana). The aggregate purchase price for these hotels, which contain a total of 287 guest rooms, was $32.9 million. The sellers have no material relationship with us or our subsidiaries, other than through the purchase contracts and other related contracts. The purchase price for these hotels was funded by our ongoing offering of Units (with each Unit consisting of one common share and one Series A preferred share). Additional information regarding the purchase contracts for these hotels is set forth in our Form 8-K dated May 28, 2010 and filed with the Securities and Exchange Commission on June 3, 2010, which is incorporated herein by reference. All brand and trade names, logos or trademarks contained, or referred to, in this Form 8-K are the properties of their respective owners. Item 9.01. Financial Statements and Exhibits. a. Financial statements of businesses acquired. Financial statements for the hotels described in Item 2.01 of this report will be filed as necessary by amendment within the required time period. b. Pro forma financial information. Pro forma financial information for the hotels described in Item 2.01 of this report will be filed as necessary by amendment within the required time period. c. Shell company transaction. Not Applicable d. Exhibits. None 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Apple REIT Nine, Inc. By: /s/ Glade M. Knight Glade M. Knight, Chief Executive Officer August 4, 2010 3
